OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS ^lUjpQ^
                                      3ESS _ K^saawssa ^                                 \
                STATE ©F TEXAS
                PENALTY F©R f
                                                                          02 im                 3> m$.~&
                PRIVATE USE * -*                                          0004279596            APR 30 20
 4/29/2015                         ^ ;-                                   MAILED FROM ZIPCODE 78 70 ,
 CARSON, JAMES BERNARDVJR. Tr. Ct. No 1995CR5821-W5 WR-59,872-09
                                                                                                            \
 The Court has dismissed your application Tc>n.wnt of habeas corpus without written
 order; the sentence has been discharged** See Ex parte Harrington, 310
 S.W.3d452 (Tex. Crim. App. 2010)/
         RETl                          :R                                            Abel Acosta, Clerk
         inmat/release

        namLnd sid number D0IAM£S BERNARD CARjS€JN JR.                                          uTF
        not MAttw^            [^EXARpOUNTXABdLT -TDC #653492
                                -2-00-N^|qB
        ITEMS NOT ALLOWED IN TH^M^rajONlO TX 78207
        FACILITY              i-~**-JV™ H

N3B   "7S207                     "••|l.l,,,,hlH„l.|||.ill.|||HI||l||uj,.|,j||,|||j||j|jiH.|,H